FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 MICHAEL N. JONES, an individual;                No. 12-55995
 JILL JONES, an individual; G. J., an
 individual,                                       D.C. No.
                  Plaintiffs-Appellees,         2:11-cv-02851-
                                                   SJO-VBK
                     v.

 COUNTY OF LOS ANGELES,                             ORDER
                       Defendant,

                    and

 DR. CLAUDIA WANG, an individual,
              Defendant-Appellant.



                    Filed January 19, 2018

 Before: N. Randy Smith and Mary H. Murguia, Circuit
Judges, and Stephen M. McNamee, * Senior District Judge.

                              Order




    *
       The Honorable Stephen M. McNamee, Senior United States
District Judge for the District of Arizona, sitting by designation.
2                      JONES V. WANG

                          ORDER

    The opinion filed September 21, 2015, and appearing at
802 F.3d 990, is withdrawn. It may not be cited as precedent
by or to this court or any district court of the Ninth Circuit.
The superseding memorandum will be filed concurrently
with this order. The petition for rehearing and rehearing en
banc filed on December 4, 2015 is denied as moot (Doc. 52).
The parties may file additional petitions for rehearing or
rehearing en banc.